DETAILED CORRESPONDENCE
	Claims 17-36 are pending.  Of these, claims 25 and 33 are withdrawn as directed to nonelected species.  Therefore, claims 17-24, 26-32, and 34-36 under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of methylcellulose as species of anti-adherent agent and glycerin as the species of humectant, is acknowledged.  The elections having been made without traverse, the election of species requirement is still considered proper and is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/20, 9/29/20, 10/29/20, 5/5/21, and 5/17/21 were filed prior to the mailing of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.   
 
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-22, 26-29, 31-32, and 35 are rejected under 35 U.S.C. 103 as unpatentable over Thomas et al. (US Pat. No. 6,569,828; of record in IDS) in view of Huyhn et al. (US Pat. Pub. 2003/0162684; of record in IDS).
As to claims 17-22, 26-29, 31-32, and 35, Thomas discloses a cleaning wipe (claim 32) comprising a cleaning composition comprising 0.5-12%  of hydroxypropyl methylcellulose or methyl cellulose (the elected species of anti-adherent agent), a surfactant in the amount of approximately 15-50%, a solubilizing agent, optionally an antibacterial agent (thus meeting the limitations of both claims 26-27) and water to balance (a “liquid carrier” of claim 17 that is “hydrophilic” as recited by claim 22)(column 1, lines 49-67).  The 0.5-12% range for the methyl cellulose substantially overlaps the ranges recited by claims 28 and 35.    
As to claims 17-22, 26-29, 31-32, and 35, Thomas does not further expressly disclose a method of inhibiting the attachment of microbes to a surface comprising applying the composition to the surface and allowing at least some of the composition to 
Huyhn discloses a dishwashing wipe comprising a nonwoven substrate, the substrate comprising a composition comprising a thickener such as (paragraphs 15, 18-24, 53-54, 61-62, 99), a surfactant (paragraphs 124-125 and 137) in the amount of 0.1-20 wt% (paragraph 137) which substantially overlaps the range recited by claim 29, a solvent such as water or propylene glycol ( a hydrophilic “liquid carrier” that is a humectant and an emollient)(paragraphs 76-78 and 97).   Huyhn further teaches a method of using the dishwashing wipe comprising contacting the wipe with the surface of dishware, and then allowing the dishware to dry, optionally with a prior rinsing step (paragraph 13 and claim 1 of Huyhn).  
As to claims 17-22, 26-29, 31-32, and 35, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to use the Thomas dishwashing wipe in the method of Huyhn by contacting the wipe with the surface of dishware which will apply the composition to the surface of the dishware, and then allowing the dishware to dry without rinsing off the composition such that the composition dries into a film on the surface, since Thomas does not disclose how to use the wipe which would have motivated the skilled artisan to search the prior art for information on how to use a dishwashing wipe, which would have led to Huyhn which expressly teaches that a dishwashing wipe may be used by contacting the wipe with a surface and then allowing the surface to dry without rinsing.  The resulting method will reduce the attachment of microbes to a surface as recited by claim 17 and by the 
Regarding claim 29, it further would have been prima facie obvious to select an amount of less than 10% surfactant, since Huyhn expressly teaches that such an amount is suitable for use in a wipe intended for cleaning dishware, such that the skilled artisan reasonably would have predicted that the use of such amounts would be effective in the Thomas composition.  Additionally, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 31, it further would have been prima facie obvious to select methylcellulose having an average molecular weight of 1000-5000 daltons, because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), there being no evidence of record of an unexpected criticality of the recited molecular weight range.
Claims 23-24 and 34 are rejected under 35 U.S.C. 103 as unpatentable over Thomas et al. (US Pat. No. 6,569,828; of record in IDS) in view of Huyhn et al. (US Pat. Pub. 2003/0162684; of record in IDS) as applied to claims 17-22, 26-29, 31-32, and 35 above, and further in view of Krzysik et al. (US Pat. Pub. 2005/0118237).

Krzysik discloses a cleansing wipe comprising comprising cellulose, a humectant, and glycerin, and teaches that glycerin reduces the stiffness of the wipe and prevents cracking (paragraphs 11, 25, 31, and 34).  
As to claims 23-24 and 34, it would haveq been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Thomas and Huyhn as combined supra by using a wipe that comprises glycerin, since Krzysik teaches that doing so will advantageously reduce the wipe’s stiffness and prevent cracking.  
Claims 30 and 36 are rejected under 35 U.S.C. 103 as unpatentable over Thomas et al. (US Pat. No. 6,569,828) in view of Huyhn et al. (US Pat. Pub. 2003/0162684) as applied to claims 17-22, 26-29, 31-32, and 35 above, and further in view of Cabell et al. (US Pat. No. 5,908,707; of record).
The teachings of Thomas and Huyhn are relied upon as discussed above, but they do not further expressly disclose that the liquid carrier is an emulsion containing the HPMC anti-adherent agent as recited by claims 30 and 36.
Cabell discloses cleaning wipes comprising a liquid carrier in the form of an emulsion (Summary of the Invention at column 3 and column 25, 1st full paragraph).  Cabell teaches that an advantage of using an emulsion in such a wipe is that the continuous lipid phase is brittle enough to be disrupted by low shear contact such as 
As to claims 30 and 36, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify the composition of Thomas and Huyhn as combined supra by using a liquid carrier for the ingredients including the methylcellulose that is in the form of an emulsion as taught by Cabell, in order to obtain the advantage of a system that readily releases a cleaning phase upon shear contact.  Such a modification is merely the simple substitution of one known element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-24, 26-32, and 34-36 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims (claims 1-19) of US Pat. No. 10,028,899, and in view of Thomas et al. (US Pat. No. 6,569,828), Huyhn et al. (US Pat. Pub. 2003/0162684), Krzysik et al. (US Pat. Pub. 2005/0118237) and/or Cabell et al. (US Pat. No. 5,908,707) where indicated below.

The teachings of the cited references are relied upon as discussed above.
The issued claims recite a wipe comprising a composition comprising an anti-adherent agent such as methylcellulose in the amount of 0.01-10% and wherein the composition reduces the adherence of microbes to a surface
Although the issued claims do not expressly recite the presence of the elected species of anti-adherent agent, i.e., methylcellulose, nor of glycerin, nor a liquid carrier and which is in the form of an emulsion nor the molecular weight of the methylcellulose nor a surfactant in the recited ranges, nor a method of inhibiting the attachment of microbes to a surface comprising applying the composition to the surface and allowing at least some of the composition to remain on the surface and dry as a film such that the film inhibits microbe attachment, it would have been prima facie obvious to modify the issued claims to have these limitations because Huyhn expressly teaches that a cleaining wipe may be used by contacting the wipe with a surface and then allowing the surface to dry without rinsing, and because adding a surfactant as taught by Thomas would aid in enhancing the emulsifying and therefore cleaning ability of the composition, Krzysik teaches that incorporating glycerin will advantageously reduce the wipe’s stiffness and prevent cracking, and because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art  (In re Aller, 105 USPQ233), and because Cabell teaches that an emulsion is a suitable form to carry a cleaning composition that is part of a wipe.  
Claims 17-24, 26-32, and 34-36 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims (claims 1-16) of US Pat. No. 9,969,885, and in view of Thomas et al. (US Pat. No. 6,569,828) and/or Huyhn et al. (US Pat. Pub. 2003/0162684) where indicated below.
Although the reference claims are composition claims, the present application was not filed as a divisional and as such it is not entitled to the safe harbor provisions of 35 USC 121 with respect to the reference claims.  
The teachings of the cited references are relied upon as discussed above.
The issued claims recite a wipe comprising a non-antimicrobial composition comprising a liquid carrier in the form of an emulsion, an emulsifier (surfactant) an anti-adherent agent such as HPMC in the amount of 0.01-20% and a humectant such as glycerin, wherein the composition may further comprise a nonwoven substrate, and wherein the composition reduces the adherence of microbes to a surface in amounts within the recited ranges.
Although the issued claims do not expressly recite a method of inhibiting the attachment of microbes to a surface comprising applying the composition to the surface and allowing at least some of the composition to remain on the surface and dry as a film such that the film inhibits microbe attachment, that the composition is incorporated into In re Aller, 105 USPQ233).  The resulting composition will reduce the adherence of microbes by the amounts recited by the claims, since it comprises the same ingredients in the same amounts as the composition of the present claims.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The issued application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. 
Claims 17-24, 26-32, and 34-36 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-20 of US Pat. No. 10,292,916, and in view of Thomas et al. (US Pat. No. 6,569,828), Huyhn et al. (US Pat. Pub. 2003/0162684), and/or Cabell et al. (US Pat. No. 5,908,707) where indicated below.
Although the reference claims are composition claims, the present application was not filed as a divisional and as such it is not entitled to the safe harbor provisions of 35 USC 121 with respect to the reference claims.  
The teachings of the cited references are relied upon as discussed above.

Although the issued claims do not expressly recite a method of inhibiting the attachment of microbes to a surface comprising incorporating the composition into a wipe and contacting the wipe with a surface and allowing at least some of the composition to remain on the surface and dry as a film such that the film inhibits microbe attachment, the presence of the elected species of anti-adherent agent, i.e., methylcellulose, nor that the liquid carrier is in the form of an emulsion nor the molecular weight of the methylcellulose nor the amount of surfactant, it would have been prima facie obvious to modify the issued claims to have these limitations because Huyhn expressly teaches that a cleaning composition may be used by incorporating it into a wipe and contacting the wipe with a surface and then allowing the surface to dry without rinsing, Thomas teaches that HPMC may be used interchangeably with methylcellulose as the cellulosic polymer in a cleaning composition and because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art (In re Aller, 105 USPQ233), and Cabell teaches that an emulsion is a suitable form for a liquid carrier for a cleaning composition that is part of a wipe.  Such a modification is merely the simple substitution of one known element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.  The resulting composition will reduce the adherence of microbes 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Garen Gotfredson/
Examiner, Art Unit 1619

 /Patricia Duffy/ Primary Examiner, Art Unit 1645